                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LILLIAN P. MCGEE,                            )   CASE NO. 1:17CV2645
                                             )
       Plaintiff,                            )   JUDGE JOHN R. ADAMS
                                             )
    -vs-                                     )
                                             )   MEMORANDUM OF OPINION
COMMISSIONER                                 )   AND ORDER
OF SOCIAL SECURITY,                          )
                                             )
       Defendant.                            )


       On November 26, 2018, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 16) recommending that the Court AFFIRM the Commissioner’s decision.

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. No objections have been filed in this matter. Any further

review by this Court would be a duplicative and inefficient use of the Court’s limited resources.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human Servs., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby AFFIRMED.

       IT IS SO ORDERED.

  Dated: December 13, 2018                          /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
